Pursuant to Ind.Appellate Rule 65(D),
 this Memorandum Decision shall not be                                                Sep 19 2013, 5:34 am
 regarded as precedent or cited before any
 court except for the purpose of
 establishing the defense of res judicata,
 collateral estoppel, or the law of the case.


APPELLANT PRO SE:                                    ATTORNEYS FOR APPELLEE:

JAMES R. DIETERLE                                    GREGORY F. ZOELLER
Bunker Hill, Indiana                                 Attorney General of Indiana

                                                     MICHAEL GENE WORDEN
                                                     Deputy Attorney General
                                                     Indianapolis, Indiana



                                IN THE
                      COURT OF APPEALS OF INDIANA

JAMES R. DIETERLE,                                   )
                                                     )
       Appellant-Defendant,                          )
                                                     )
                vs.                                  )        No. 06A05-1304-CR-191
                                                     )
STATE OF INDIANA,                                    )
                                                     )
       Appellee-Plaintiff.                           )


                       APPEAL FROM THE BOONE SUPERIOR COURT
                          The Honorable Matthew C. Kincaid, Judge
                               Cause No. 06D01-9810-CF-92


                                         September 19, 2013

                 MEMORANDUM DECISION - NOT FOR PUBLICATION

FRIEDLANDER, Judge
       James R. Dieterle, pro se, appeals the denial of his motion to correct erroneous

sentence, challenging the sentence he received following his conviction for arson as a class A

felony, burglary as a class A felony, and public intoxication as a class B misdemeanor.

Dieterle presents the following restated issues for review:

       1.     Is the sentence imposed by the trial court manifestly unreasonable in
              light of the nature of the offense and the character of the offender?

       2.     Did the trial court abuse its discretion in enhancing Dieterle’s sentences
              beyond the advisory terms?

       We affirm.

       Before we address the issues Dieterle presents, we note the State’s contention that

Dieterle waived these arguments by failing to provide a record sufficient to enable us to

evaluate his claims. Indeed, the only documentation supplied by Dieterle in conjunction with

this appeal was the trial court’s sentencing judgment. One would expect all relevant

documents to be submitted in the appellant’s appendix. See Ind. Appellate Rule 49(a) (“the

appellant shall file its appendix with its appellant’s brief”); App. R. 50(B) (prescribing the

contents of the appendix in criminal appeals). Dieterle failed to file an appendix. In Johnson

v. State, 756 N.E.2d 965, 967 (Ind. 2001), our Supreme Court indicated that “[t]he better

practice for an appellate court to follow in criminal appeals where an Appendix is not filed or

where an Appendix is missing documents required by rule is to order compliance with the

rules within a reasonable period of time, such as thirty days.” Pursuant to this mandate, on

July 26, 2013, this court issued an order directing Dieterle “to file an appendix within 30 days

of the date of this order.” We further indicated that “[t]he failure to comply with this order


                                               2
subjects this appeal to dismissal or adverse judgment on the merits.” As of the date of this

opinion, Dieterle has failed to comply with this order. In Johnson, the Supreme Court stated,

“[i]f an appellant inexcusably fails to comply with an appellate court order, then more

stringent measures, including dismissal of the appeal, would be available as the needs of

justice might dictate.” Id. Rather than dismiss the appeal or enter adverse judgment on the

basis of waiver, we choose to address Dieterle’s claims on the merits.

       The facts underlying Dieterle’s conviction of arson, burglary, and public intoxication

were set out in his direct appeal, as follows:

       On October 10, 1998, Dieterle opened the locked door of a building in
       Lebanon, Indiana. He went to the basement, where he piled some papers and
       used his lighter to set fire to them. The fire engulfed the building, which
       eventually collapsed. The residents of the apartments in the building escaped
       the fire, but suffered smoke inhalation. Two firefighters responding to the fire
       were also injured.

Dieterle v. State, No. 06A01-9908-CR-292, slip op. at 1 (Ind. Ct. App. April 28, 2000).

Following a jury trial that resulted in verdicts of guilty as charged, the trial court found

several aggravating factors and no mitigating circumstances, and sentenced Dieterle to the

maximum sentence of fifty years imprisonment on each of his felony convictions, which

were to be served concurrently.

       Upon direct appeal, Dieterle presented two issues. The first consisted of a claim that

his conviction of both burglary and arson violated double jeopardy principles. The second

claim was a sentencing challenge. Specifically, he claimed that the trial court cited improper

aggravating circumstances and imposed an unduly harsh sentence. This court rejected both

claims and affirmed the trial court.

                                                 3
                                            1. & 2.

       Both issues presented in this appeal represent challenges to the sentence. In this case,

the allegations of error stem from the trial court’s ruling on a motion to correct erroneous

sentence. Such a motion is premised upon Ind. Code Ann. § 35-38-1-15 (West, Westlaw

current with all 2013 legislation), which provides:

       If the convicted person is erroneously sentenced, the mistake does not render
       the sentence void. The sentence shall be corrected after written notice is given
       to the convicted person. The convicted person and his counsel must be present
       when the corrected sentence is ordered. A motion to correct sentence must be
       in writing and supported by a memorandum of law specifically pointing out the
       defect in the original sentence.

“The purpose of the statute ‘is to provide prompt, direct access to an uncomplicated legal

process for correcting the occasional erroneous or illegal sentence.’” Wilson v. State, 988

N.E.2d 1221, 1223 (Ind. Ct. App. 2013) (quoting Robinson v. State, 805 N.E.2d 783, 785

(Ind. 2004)). Our Supreme Court has indicated that a motion to correct erroneous sentence is

appropriate only in limited circumstances. The Court has “repeatedly cautioned that it is

appropriate only when the sentence is ‘erroneous on its face.’” Robinson v. State, 805

N.E.2d at 786 (quoting Mitchell v. State, 726 N.E.2d 1228, 1243 (Ind. 2000)). The Court has

explained that “error on its face” means “errors that are clear from the face of the judgment

imposing the sentence in light of the statutory authority.” Id. at 1287. On the other hand,

“[c]laims that require consideration of the proceedings before, during, or after trial may not

be presented by way of a motion to correct sentence.” Id.

       Dieterle’s challenges to the merits of his sentence are not alleged errors limited to the

face of the sentencing judgment. Instead, Dieterle argues that the trial court abused its

                                               4
discretion by imposing an inappropriate sentence. This is not a proper claim for a motion to

correct erroneous sentence because it requires a consideration of the sentencing hearing, the

presentence investigation report, and other matters that a trial court may properly consider

when crafting an appropriate sentence. Dieterle should have addressed this claimed error on

direct appeal or, if applicable, post-conviction relief. He may not do so now. See Godby v.

State, 976 N.E.2d 1235 (Ind. Ct. App. 2012).

       Dieterle’s appeal fails for a second reason. “An issue which is raised and determined

adverse to petitioner’s position is res judicata.” Schiro v. State, 533 N.E.2d 1201, 1204-05

(Ind. 1989), cert. denied, 493 U.S. 910. In his direct appeal, although couched in terms of

improper aggravating circumstances, Dieterle challenged the length of his sentence. We

rejected his claim that the trial court cited improper aggravating circumstances and affirmed

the length of the sentence, based in part upon a consideration of the length of the sentence

imposed in light of the maximum possible sentence. Therefore, we have already rejected

Dieterle’s argument that the length of the sentence was inappropriate. We are bound by that

prior determination, and therefore cannot reconsider the matter in the present appeal.

       Judgment affirmed.

BAKER, J., and VAIDIK, J., concur.




                                             5